

Exhibit 10.50


SHAREHOLDERS' SUPPORT AGREEMENT




THIS SHAREHOLDERS' SUPPORT AGREEMENT (this "Agreement"), is entered into as of
October 29, 2004, by and between Isle of Capri Casinos, Inc., a Delaware
corporation ("Isle"), and Roland M. Howell and Dorothy Howell (collectively, the
"Holders").


WHEREAS, the Holders are, as of the date hereof, the record and beneficial
owners of shares of common stock, par value $0.10 per share (the "Common
Stock"), and Series F preferred stock, par value $0.10 per share (the "Series F
Preferred Stock"), of Florida Gaming Corporation, a Delaware corporation ("FGC
"), set forth in Section 1(a) hereof;


WHEREAS, FGC is the holder of all of the issued and outstanding shares of
capital stock of Florida Gaming Centers, Inc., a Delaware corporation and
wholly-owned subsidiary of FGC (the "Subsidiary");


WHEREAS, concurrently with the execution of this Agreement, Isle, FGC and the
Subsidiary have entered into a Letter Agreement, dated as of the date hereof
(the "Exclusivity Agreement"), pursuant to which FGC and the Subsidiary have
agreed that for a period ending no later than December 31, 2008, (i) Isle shall
have an exclusive right to negotiate, upon the terms and conditions set forth in
the Exclusivity Agreement, with FGC and the Subsidiary with respect to the
acquisition (the "Transaction") by Isle of the Subsidiary's Miami Jai Alai
business, operations and assets (the "Miami Jai Alai Business") and (ii) neither
FGC nor the Subsidiary will enter into any agreement or take any other action
that would in any way materially interfere with the Transaction; and


WHEREAS, as a condition to the willingness of Isle to enter into the Letter
Agreement and incurring the obligations set forth therein, and as an inducement
and in consideration therefor, Isle has required the Holders to enter into this
Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


Section 1.  Representations and Warranties of the Holders. The Holders hereby,
jointly and severally, represent and warrant to Isle as follows:


(a)          (i)  The Holders are the record and beneficial owners of (as joint
tenants), and have good and marketable title to 1,000 shares of Series F
Preferred Stock, which are convertible into 148,334 shares of Common Stock, and
135,000 shares of Common Stock;


(ii)  Roland M. Howell is the record and beneficial owner of, and has good and
marketable title to 45,000 shares of Common Stock and is the beneficial owner of
62,500 shares of Common Stock issuable upon the exercise of options to purchase
shares of Common Stock; and



    22   

--------------------------------------------------------------------------------

 


(iii)  Dorothy Howell is the record and beneficial owner of, and has good and
marketable title to 72,500 shares of Common Stock.


(b)   The Holders have all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and have
taken all necessary action to authorize the execution, delivery and performance
of this Agreement.


(c)   This Agreement has been authorized and properly executed and constitutes
the legal, valid and binding obligation of the Holders, enforceable against the
Holders in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles relating to
enforceability.


(d)   The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby and compliance with the
terms hereof will not, conflict with, result in any violation of or default
(with or without notice or lapse of time or both) under, any provision of any
trust agreement, loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise, license,
judgment, order, notice, decree, statute, law, ordinance, rule or regulation
applicable to the Holders or to the Holders' property or assets. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any court, administrative agency or commission or other governmental
authority or instrumentality, domestic, foreign or supranational, is required by
or with respect to the Holders in connection with the execution and delivery of
this Agreement or the consummation by the Holders of the transactions
contemplated hereby.


Section 2.  Transfer of the Shares. The Holders shall not: (i) transfer, assign,
sell, gift-over, pledge or otherwise dispose of, or consent to any of the
foregoing (each, a "Transfer") with respect to any or all of the shares of
Common Stock, Series F Preferred Stock or any right or interest therein; (ii)
enter into any contract, option or other agreement, arrangement or understanding
with respect to any Transfer; (iii) grant any proxy, power-of-attorney or other
authorization or consent with respect to any of the shares of Common Stock or
Series F Preferred Stock; (iv) deposit any of the shares of Common Stock or
Series F Preferred Stock into a voting trust, or enter into a voting agreement
or arrangement with respect to any of the shares of Common Stock or Series F
Preferred Stock or (v) take any other action that would in any way restrict,
limit or interfere with the performance of such Holders' obligations hereunder
or the consummation of the Transactions.


Section 3.   Non-Solicitation; Competing Transactions.


(a)   Non-Solicitation. From the date of this Agreement until 5:00 p.m., Eastern
time, on the earlier of (i) the date that is six months after the Final Approval
Date (defined below) and (ii) December 31, 2008 (the "Exclusivity Expiration
Date"), the Holders shall not and shall use their respective best efforts to
cause their respective employees, advisors, consultants, agents and affiliates
(collectively, the " Agents") to not), directly or indirectly:




    23   

--------------------------------------------------------------------------------

 


(i)   solicit, initiate or engage in any discussions or negotiations with,
irrespective of the person performing such solicitation, initiation or
engagement, or provide any information to, or take any other action with the
intent to facilitate the efforts of, any third party relating to any possible
agreement (whether binding or in principle) or other arrangement involving the
acquisition of all or substantial all of the Miami Jai Alai Business (whether by
way of merger, reorganization, purchase of capital stock or other securities,
purchase of assets or otherwise) or any other transaction that would in any way
otherwise materially interfere with or impair or delay the Transaction (each, a
" Prohibited Transaction"); or


(ii)   authorize, execute, consummate or enter into any letter of intent,
agreement in principle, understanding, acquisition agreement (including, but not
limited to, the sale of the Holders' shares of Common Stock or Series F
Preferred Stock (now owned or subsequently acquired in any fashion, including
but not limited to shares of Common Stock acquired in connection with the
conversion of shares of Series F Preferred Stock or upon the exercise of options
to acquire Common Stock)) or commitment with respect to a Prohibited
Transaction.


The "Final Approval Date" shall be the date on which legislation allowing for
the operation of slot machines at the Miami Jai Alai Business (the "State Law")
is duly passed and adopted by the State of Florida; provided, that in the event
that any material legal action has been commenced to challenge such State Law
prior to earlier of (1) the Exclusivity Expiration Date and (ii) the
consummation of the Transaction, the Final Approval Date shall be the date on
which such legal action has been finally adjudicated and is no longer subject to
any appeal.


(b)  Competing Transactions. Upon executing this Agreement, the Holders shall
and shall cause each Agent to (i) terminate any and all discussions it may be
having regarding a Prohibited Transaction and (ii) as soon as practicable notify
Isle in writing if, following the date hereof, the Company or any Agent receives
any inquiries, proposals or offers from, or requests to provide information to,
any person or entity regarding a Prohibited Transaction, which notice shall
contain the identity of such person or entity, the nature of the Prohibited
Transaction inquired about, proposed or offered, or the information requested,
and the material terms of any such Prohibited Transaction inquiry, proposal or
offer.


Section 4.  Voting Arrangements.


(a)  At any meeting of the stockholders of FGC on or before the Exclusivity
Expiration Date (a "FGC Stockholders' Meeting"), however called, and at every
adjournment or postponement thereof, the Holders shall (i) appear at the meeting
or otherwise cause the Holders' shares of Common Stock (now owned or
subsequently acquired in any fashion, including but not limited to shares of
Common Stock acquired in connection with the conversion of shares of Series F
Preferred Stock or upon the exercise of options to acquire Common Stock) and
Series F Preferred Stock (to the extent such shares of Series F Preferred Stock
are entitled to be present at and vote at any such FGC Stockholders' Meeting)
owned or controlled by the Holders to be counted as present thereat for purposes
of establishing a quorum, (ii) vote, or execute consents in respect of, such
shares of Common Stock and Series F Preferred Stock (to the extent such shares
of Series F Preferred Stock are entitled to be present at and vote at any such
FGC Stockholders' Meeting) or cause such shares of Common Stock and Series F
Preferred Stock (to the extent such shares of Series F Preferred Stock are
entitled to be present at and vote at any such FGC Stockholders' Meeting) to be
voted, or consents to be executed in respect thereof, in favor of the approval
and adoption of the Transaction (as approved by the board of directors of FGC),
and any action required in direct furtherance thereof and (iii) vote, or execute
consents in respect of, such shares of Common Stock and Series F Preferred Stock
(to the extent such shares of Series F Preferred Stock are entitled to be
present at and vote at any such FGC Stockholders' Meeting) or cause such shares
of Common Stock and Series F Preferred Stock (to the extent such shares of
Series F Preferred Stock are entitled to be present at and vote at any such FGC
Stockholders' Meeting) to be voted, or consents to be executed in respect
thereof, against any Prohibited Transaction.




    24   

--------------------------------------------------------------------------------

 


(b)   No Proxy Solicitation. The Holders shall not, and shall not permit any
affiliate of either Holder, at any time on or before the Exclusivity Expiration
Date, to: (i) solicit proxies or become a "participant" in a "solicitation" (as
such terms are defined in Regulation 14A under the Securities Exchange Act of
1934, as amended (the "Exchange Act")) with respect to a Prohibited Transaction
or otherwise encourage or assist any party in taking or planning any action that
would compete with, restrain or otherwise serve to interfere with or inhibit the
timely consummation of the Transaction (as approved by the board of directors of
FGC), (ii) initiate a vote or action by written consent in lieu of a FGC
Stockholders' Meeting, or (iii) become a member of a "group" (as defined under
Section 13(d) of the Exchange Act and the rules and regulations thereunder) with
respect to any voting securities of FGC with respect to any matter or
transaction described in this Section 4(a).


(c)   Irrevocable Proxy. As security for the Holders' obligations under
Section 4(a), contingent up the receipt of all necessary and appropriate
regulatory approvals relating to the ownership of equity interests in an entity
that holds pari-mutuel license in the State of Florida, including without
limitation the approval of the Florida Gaming Commission, the Holders hereby
irrevocably constitute and appoint Isle as each such Holder's attorney and
proxy, with full power of substitution and resubstitution, to cause the shares
of Common Stock (now owned or subsequently acquired in any fashion, including
but not limited to shares of Common Stock acquired in connection with the
conversion of shares of Series F Preferred Stock or upon the exercise of options
to acquire Common Stock) and Series F Preferred Stock (to the extent such shares
of Series F Preferred Stock are entitled to be present at and vote at any such
FGC Stockholders' Meeting) to be counted as present at any FGC Stockholders'
Meeting, to vote the such shares of Common Stock and Series F Preferred Stock
thereat, however called, and execute consents in respect of such shares of
Common Stock and Series F Preferred Stock as and to the extent provided in
Section 4(a). THIS PROXY AND POWER OF ATTORNEY IS IRREVOCABLE AND COUPLED WITH
AN INTEREST. The Holders hereby revoke all other proxies and powers of attorney
with respect to such shares of Common Stock and Series F Preferred Stock that
the Holders may have heretofore appointed or granted, and no subsequent proxy or
power of attorney shall be granted. For the avoidance of doubt, this proxy shall
not apply to the election of members of the board of directors of FGC. This
proxy shall expire on the earlier of (1) the Exclusivity Expiration Date and
(ii) December 31, 2008.
 
Section 5.   Further Assurances. The Holders shall, upon request of Isle,
execute and deliver any additional documents and take such further actions as
are necessary or desirable to carry out the provisions hereof.




    25  

--------------------------------------------------------------------------------

 


Section 6.   Public Announcements. The parties hereto agree on their respective
behalves and on behalf of their respective affiliates and Agents to keep
strictly confidential all of the terms of this Agreement, the fact that
discussions, negotiations or due diligence is underway or the terms of any
possible Transaction, unless and to the extent that disclosure (after making
reasonable efforts to avoid such disclosure and after advising and consulting
with the other parties hereto about the intention to make such disclosure and
the proposed contents thereof) is in the reasonable view of the disclosing
party, upon advice of counsel, required by applicable law. Notwithstanding the
foregoing, the parties hereto acknowledge that FGC may file a periodic report on
Form 8-K disclosing the transactions contemplated by the Exclusivity Agreement
and this Agreement to the extent required under the Securities Exchange Act of
1934, as amended.
 
Section 7.   Miscellaneous.
 
(a)   Any notice or other communication provided for or required by this
Agreement shall be in writing and shall be delivered by hand, by air courier
service, by certified or registered mail, return receipt requested, postage
prepaid, or by facsimile transmission followed by delivery of the hard copy of
such communication by air courier service or mail as aforesaid, addressed to the
person to whom such notice is intended to be given at the following addresses:



  If to Isle:        Isle of Capri Casinos, Inc.       1641 Popps Ferry Road   
    Biloxi, Mississippi 39532        Attn: Allan Solomon         Phone: (___)
___-____        Fax: (___) ___-____                with a copy to:             
  Mayer, Brown, Rowe & Maw LLP        190 S. LaSalle Street        Chicago, IL
60603        Attn: Paul W. Theiss        Phone: (312) 701-7359        Fax: (312)
701-7711     

 



    26  

--------------------------------------------------------------------------------

 


 

          if to Holders:                Roland M. Howell and Dorothy Howell    
    555 E. 151h Street, Apts. A & B         Miami, Florida 33132        
Phone: (305) 371-8080  
      Fax: (305) 373-4550     



(b)  Section captions used in this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.


(c)  This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed an original but all such counterparts shall together constitute
but one and the same Agreement.


(d)  This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersedes all other prior
agreements and understandings, both written and oral, among the parties or any
of them with respect to the subject matter hereof and thereof.


(e)  This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Delaware.


(f)  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto (whether by operation
of law or otherwise) without the prior written consent of the other parties
except that Isle may assign, in its sole discretion and without the consent of
any other party, any or all of its rights, interests and obligations hereunder
to each other or to one or more of its affiliates (each, an "Assignee"). Any
such Assignee may thereafter assign, in its sole discretion and without the
consent of any other party, any or all of its rights, interests and obligations
hereunder to one or more additional Assignees. Subject to the preceding
sentence, this Agreement shall be binding upon the parties and their respective
heirs, representatives, successors and assigns.


(g)    Wherever possible each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.


(h)    The parties hereto acknowledge that money damages would be an inadequate
remedy for any breach of this Agreement by any party hereto, and that the
obligations of the parties hereto shall be enforceable by any party hereto
through injunctive or other equitable relief.


(i)    No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement shall be effective unless the same shall be in
writing, and then such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
(j)  This Agreement is binding upon and is solely for the benefit of the parties
hereto and their respective successors, legal representatives and assigns.



    27  

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have caused this Shareholders' Support
Agreement to be duly executed and delivered as of the date first written above.





    ISLE OF CAPRI CASINOS, INC.                By: /s/ Timothy M. Hinkley       
     
Name: Timothy M. Hinkley 
      Title: President                 /s/ ROLAND M. HOWELL             ROLAND
M. HOWELL                 /s/ DOROTHY HOWELL                 DOROTHY HOWELL   

 



    28   

--------------------------------------------------------------------------------

 



 

 